Exhibit 10.7 – Restricted Stock Unit Annual Grant Agreement

1. This Restricted Stock Unit Annual Grant for the number of Units specified on
the grant summary page is granted to you under, and governed by the terms and
conditions of, the 2017 Performance Plan of The Goodyear Tire & Rubber Company,
adopted effective April 10, 2017 (as amended from time to time, the “Plan”), and
this Grant Agreement. As your grant is conveyed and managed online, your online
acceptance constitutes your agreement to and acceptance of all terms and
conditions of the Plan and this Grant Agreement. You also agree that you have
read and understand the provisions of the Plan and this Grant Agreement.
Capitalized terms used but not defined in this Grant Agreement have the meanings
set forth in the Plan.

2. All rights conferred upon you under the provisions of this Grant Agreement
are personal to you and no assignee, transferee or other successor in interest
shall acquire any rights or interests whatsoever under this Grant Agreement,
which is made exclusively for the benefit of you and the Company, except by will
or the laws of descent and distribution.

3. As consideration for the Units granted to you hereunder, except as otherwise
provided in this Section 3 or as may be provided pursuant to Section 14 of the
Plan in the event of a Change in Control, you must remain in the continuous
employ of the Company or one or more of its Subsidiaries until       , 20      
(the “Vesting Date”). In the event of your death, “Retirement” (defined as
termination of employment at any age after 30 or more years, or at age 55 or
older with at least 10 years, of continuous service with the Company and its
Subsidiaries) or “Disability” (defined as termination of employment while
receiving benefits for a period of not less than one year under a long-term
disability income plan provided by a government or sponsored by the Company or
one of its Subsidiaries) prior to the Vesting Date and on any date which is more
than six (6) months after the Date of Grant of the Units specified on the grant
summary page of this Grant Agreement, you will receive a prorated number of
Units. Any such proration will be based on the date of your termination of
employment with the Company. Nothing contained herein shall restrict the right
of the Company or any of its Subsidiaries or affiliates to terminate your
employment at any time, with or without cause. In the event of a Change in
Control while this grant is outstanding, the Units shall be subject to the
applicable provisions of Section 14 of the Plan, and in the event that you incur
a Severance prior to the Vesting Date, the Units shall be deemed to have been
fully earned.

4. In the event your employment with the Company and its Subsidiaries is
terminated for any reason whatsoever (whether voluntarily or involuntarily) and
within 18 months after such termination date you accept employment with a
competitor of, or otherwise engage in competition with, the Company, the
Committee, in its sole discretion, may require you to return, or (if not
received) to forfeit, to the Company the payments made (or to be made) hereunder
which you have received (or will receive) at any time on or after the date which
is six months prior to the date of termination of your employment with the
Company. Additionally, all Units granted to you hereunder which are outstanding
shall be automatically cancelled upon commencement of your competitive
engagement.

5. The Company will pay to you 100% of the total number of whole Units earned in
shares of Common Stock (with each Unit being equivalent to one share of Common
Stock), less such withholding and payroll taxes as the Company shall determine
to be necessary or appropriate. Any payment pursuant to Section 5 of this Grant
Agreement shall be made (i) after the Vesting Date but in no event later than
the March 15 of the year following such Vesting Date; or (ii) in the event of
your earlier Severance, within 30 days after your Severance. The number of Units
earned will always be rounded down to the nearest whole number, and the Company
will not be obligated to issue any fractional shares of Common Stock (or pay any
cash in lieu thereof) pursuant to this Grant Agreement.

6. Each Unit will be credited with one Dividend Equivalent on each date on which
cash dividends are paid on shares of the Common Stock (and each fraction of a
Unit shall be credited with a like fraction of a Dividend Equivalent). Dividend
Equivalents (and fractions thereof, if any) will be automatically translated
into Units by dividing the dollar amount of such Dividend Equivalents by the
Fair Market Value of the Common Stock on the date the relevant Dividend
Equivalents are accrued to your account. The number of Units (and any fractions
thereof) resulting will be credited to your account (in lieu of the dollar
amount of such Dividend Equivalent) and shall continually be denominated in
Units, and shall remain unvested, until vested and converted for payment as
provided in this Grant Agreement.

7. You will be required to satisfy all Federal, state and local tax and payroll
withholding obligations, and any other withholding obligations, arising in
respect of any distribution of, or right to receive any distribution of, shares
of Common Stock.

8. Any notice to you under this Grant Agreement shall be sufficient if in
writing and if delivered to you or mailed to you at the address on record in the
Executive Compensation Department. Any notice to the Company under this Grant
Agreement shall be sufficient if in writing and if delivered to the Executive
Compensation Department of the Company in Akron, Ohio, or mailed by registered
mail directed to the Company for the attention of the Executive Compensation
Department at 200 Innovation Way, Akron, Ohio 44316-0001. Either you or the
Company may, by written notice, change the address. This Grant Agreement shall
be construed and shall take effect in accordance with the laws of the State of
Ohio.

9. The obligations of the Company under this Grant Agreement will be merely that
of an unfunded and unsecured promise of the Company to deliver shares of Common
Stock in the future, and your rights will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company under this Grant Agreement.

10. It is intended that this Grant Agreement shall either be exempt from the
application of, or comply with, the requirements of Section 409A of the Code.
This Grant Agreement shall be construed, administered and governed in a manner
that effects such intent, and the Committee shall not take any action that would
be inconsistent with such intent. Without limiting the foregoing, the Units
shall not be deferred, accelerated, extended, paid out, settled, adjusted,
substituted, exchanged or modified in a manner that would cause the award to
fail to satisfy the conditions of an applicable exception from the requirements
of Section 409A of the Code or otherwise would subject you to the additional tax
imposed under Section 409A of the Code.

Notwithstanding anything contained in this Grant Agreement to the contrary, if
you are a “specified employee,” within the meaning of Section 409A of the Code,
with December 31 being the specified employee identification date and the
following January 1 being the specified employee effective date, on the date you
incur a separation from service, then to the extent required in order to comply
with Section 409A of the Code, all payments under this Grant Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A of
the Code, that are provided as a result of a separation from service and that
would otherwise be paid during the first six months following such separation
from service shall be accumulated through and paid on the first business day
that is more than six months following your separation from service (or, if you
die during such six-month period, within 90 days after your death). You will be
deemed to have a “separation from service” on the date of your termination, if
after the date of your termination you are not reasonably anticipated to provide
a level of bona fide services to the Company or any affiliate that exceeds 25%
of the average level of bona fide services provided by you in the immediately
preceding 36 months (or, if less, the full period of services to the Company or
any affiliate).

11. In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to the information provided in this
Grant Agreement and any changes thereto, other appropriate personal and
financial data about you such as home and business addresses and other contact
information, and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan. By accepting this Grant
Agreement, you give explicit consent to the Company to process any such personal
data. You also give explicit consent to the Company to transfer any such
personal data outside the country in which you work or are employed, including,
if you are not a U.S. resident, to the United States, to transferees that shall
include the Company and other persons who are designated by the Company to
administer the Plan.

12. By accepting this Grant Agreement, you acknowledge that a copy of the Plan,
the Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”) either have been received by or provided to you,
and you consent to receiving the Prospectus Information electronically, or, in
the alternative, agree to contact the Executive Compensation Department of the
Company to request a paper copy of the Prospectus Information at no charge. You
also represent that you are familiar with the terms and provisions of the
Prospectus Information and hereby accept this Grant Agreement on the terms and
subject to the conditions set forth herein and in the Plan.

